 

--------------------------------------------------------------------------------

Exhibit 10.1

 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of January 25, 2007 (the “Effective Date”), is entered into by and between
Maguire Properties, Inc., a Maryland corporation (the “REIT”), Maguire
Properties, L.P., a Maryland limited partnership (the “Operating Partnership”)
and Mark Lammas (the “Executive”). This Agreement amends and restates in its
entirety that certain employment letter agreement, dated November 7, 2002,
amended as of November 1, 2003, and amended and restated as of June 30, 2006, by
and between the REIT, the Operating Partnership and the Executive (the “Original
Agreement”);
 
WHEREAS, the parties previously entered into the Original Agreement, which set
forth the terms of the Executive’s employment with the REIT and the Operating
Partnership (collectively, the “Company”); and
 
WHEREAS, the parties now desire to amend and restate the Original Agreement on
the terms and conditions set forth herein, and to supersede the Original
Agreement in all respects effective as of the Effective Date.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and ending on the
fifth anniversary of the Effective Date (the “Initial Termination Date”);
provided, however, that this Agreement shall be automatically extended for one
additional year on the Initial Termination Date and on each subsequent
anniversary of the Initial Termination Date, unless either the Executive or the
Company elects not to so extend the term of the Agreement by notifying the other
party, in writing, of such election not less than sixty (60) days prior to the
last day of the term as then in effect.
 
2. Terms of Employment.
 
(a) Position and Duties.
 
(i) During the Employment Period, the Executive shall serve as Executive Vice
President, Development of the REIT and the Operating Partnership and shall
perform such employment duties as are usual and customary for such positions.
During the Employment Period, the Executive shall be a member of the Executive
Management Committee of the Company, which shall consist of the approximately 5
or 6 most senior executives in the Company, and the Executive shall report
directly at all times to Robert F. Maguire III. The Executive Management
Committee shall, as a group, consider, determine and direct all major policies,
strategies and initiatives of the Company and its affiliates. The Executive
shall have significant interface with the Board of Directors of the REIT (the
“Board”), investors, analysts, lenders and other major
 



--------------------------------------------------------------------------------






 
stakeholders in the Company. At the Company’s request, the Executive shall serve
the Company and/or its subsidiaries and affiliates in other offices and
capacities in addition to the foregoing. In the event that the Executive, during
the Employment Period, serves in any one or more of such additional capacities,
the Executive’s compensation shall not be increased beyond that specified in
Section 2(b) of this Agreement. In addition, in the event the Executive’s
service in one or more of such additional capacities is terminated, the
Executive’s compensation, as specified in Section 2(b) of this Agreement, shall
not be diminished or reduced in any manner as a result of such termination for
so long as the Executive otherwise remains employed under the terms of this
Agreement.
 
(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially full-time attention and time during normal business hours to the
business and affairs of the Company. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions or (C) manage his personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement. It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company; provided that no such activity that
violates any written non-competition agreement between the parties shall be
permitted.
 
(b) Compensation, Benefits, Etc. 
 
(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $375,000 per annum, as the same may be
increased thereafter pursuant to the Company’s normal practices for its
executives. The Base Salary shall be paid at such intervals as the Company pays
executive salaries generally. During the Employment Period, the Base Salary
shall be reviewed at least annually for possible increase in the Company’s
discretion. Any increase in Base Salary shall not serve to limit or reduce any
other obligation to the Executive under this Agreement. The Base Salary shall
not be reduced after any such increase and the term “Base Salary” as utilized in
this Agreement shall refer to Base Salary as so increased.
 
(ii) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash performance bonus (an “Annual Bonus”) under
the Company’s bonus plan or plans applicable to senior executives. The
Executive’s target Annual Bonus shall be 100% of his Base Salary actually paid
for such year and his maximum Annual Bonus shall be 200% of his Base Salary
actually paid for such year, but the actual Annual Bonus shall be determined on
the basis of the Executive’s and/or the Company’s
 


2

--------------------------------------------------------------------------------






 
attainment of objective financial or other operating criteria established in
accordance with the terms and conditions applicable to similarly-situated
executives of the Company under such bonus plan(s).
 
(iii) Acknowledgement of Restricted Stock Awards and Additional Cash Payment.


(A) Initial Restricted Stock. The parties hereby acknowledge and agree that the
REIT has granted the Executive 13,158 restricted shares of the REIT’s common
stock in satisfaction of the REIT’s obligation under the Original Agreement to
grant the Executive the Initial Restricted Stock (as defined in the Original
Agreement). The terms and conditions of the Initial Restricted Stock are set
forth in a Restricted Stock Agreement, dated June 27, 2003, between the
Executive and the REIT.
 
(B) Subsequent Restricted Stock. The parties further acknowledge and agree that
the REIT has granted the Executive 80,808 restricted shares of the REIT’s common
stock in satisfaction of the REIT’s obligation under the Original Agreement to
grant the Executive the Subsequent Restricted Stock (as defined in the Original
Agreement). The terms and conditions of the Subsequent Restricted Stock are set
forth in a Restricted Stock Agreement, dated June 27, 2004, between the
Executive and the REIT.
 
(C) 2006 Restricted Stock. The parties further acknowledge and agree that, on
June 30, 2006, the REIT granted the Executive 56,867 restricted shares of the
REIT's common stock in satisfaction of the REIT’s obligation to grant the
Executive the Restricted Stock contemplated by, and as defined in, Section 5 of
the Original Agreement, as amended and restated on June 30, 2006 (the “2006
Restricted Stock”). The terms and conditions of the 2006 Restricted Stock are
set forth in a Restricted Stock Agreement, dated June 30, 2006, between the
Executive and the REIT.
 
(D) Additional Cash Payment. The parties further acknowledge that following the
IPO Date, the Company paid the Executive a lump-sum cash payment of $250,000,
subject to payroll deductions and all required withholdings.
 
(iv) Performance Award. The parties hereby acknowledge and agree that pursuant
to that certain Performance Award Agreement, dated as of April 1, 2005, by and
between the REIT, the Operating Partnership and the Executive (the “Performance
Award Agreement”), the REIT granted to the Executive a Performance Award (as
defined in the Performance Award Agreement) under the Amended and Restated 2003
Incentive Award Plan of Maguire Properties, Inc., Maguire Properties Services,
Inc. and Maguire Properties, L.P.




3

--------------------------------------------------------------------------------






(v) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are applicable generally to
senior executives of the Company.


(vi) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s eligible family members shall be eligible for participation in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.
 
(vii)  Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.
 
(viii) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company.
 
(ix) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to its senior executives.
 
(x) Compensation Gross-Up. The amount of compensation payable to the Executive
pursuant to Sections 2(b)(i), (ii) and (iii) above shall be “grossed up” as
necessary (on an after-tax basis) to compensate for any additional social
security withholding taxes due as a result of Executive’s shared employment by
the Operating Partnership, the REIT and, if applicable, any subsidiary and/or
affiliate thereof.
 
(xi) Indemnification Agreement. The parties hereby acknowledge that they have
entered into an Indemnification Agreement (the “Indemnification Agreement”),
effective as of June 27, 2003.
 
3. Termination of Employment.
 
(a)  Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or Disability during the Employment
Period. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 90 consecutive days or on a total of 180 days in any 12-month period, in
either case as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.
 
 


4

--------------------------------------------------------------------------------






 
(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events
unless the Executive fully corrects the circumstances constituting Cause within
a reasonable period of time after receipt of the Notice of Termination (as
defined below):
 
(i) the Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his
duties;


(ii) the Executive’s willful commission of an act of fraud or dishonesty
resulting in economic or financial injury to the Company;


(iii) the Executive’s conviction of, or entry by the Executive of a guilty or no
contest plea to, the commission of a felony or a crime involving moral
turpitude;


(iv) a willful breach by the Executive of his fiduciary duty to the Company
which results in economic or other injury to the Company; or


(v) the Executive’s willful and material breach of the Executive’s covenants set
forth in Section 9(a) or 9(b) hereof.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of any of the conduct described in Section 3(b) hereof, and specifying
the particulars thereof in detail; provided, that if the Executive is a member
of the Board, the Executive shall not vote on such resolution nor shall the
Executive be counted in determining the “entire membership” of the Board.
 
 


5

--------------------------------------------------------------------------------






 
(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any one or more of the
following events without the Executive’s prior written consent, unless the
Company fully corrects the circumstances constituting Good Reason (provided such
circumstances are capable of correction) prior to the Date of Termination (as
defined below):
 
(i) the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(a) of this Agreement, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;
 
(ii) the Company’s reduction of the Executive’s Base Salary or Annual Bonus
opportunity, each as in effect on the date hereof or as the same may be
increased from time to time;
 
(iii) the relocation of the Company’s offices at which the Executive is
principally employed (the “Principal Location”) to a location more than thirty
(30) miles from such location, or the Company’s requiring the Executive to be
based at a location more than thirty (30) miles from the Principal Location,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s present business travel obligations;
 
(iv) the Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 10
hereof; or
 
(v) the Company’s failure to cure a material breach of its obligations under the
Agreement after written notice is delivered to the Board by the Executive which
specifically identifies the manner in which the Executive believes that the
Company has breached its obligations under the Agreement and the Company is
given a reasonable opportunity to cure any such breach.
 
(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other parties hereto given in accordance with Section 12(c) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date
 


6

--------------------------------------------------------------------------------






 
(which date shall be not more than thirty days after the giving of such notice).
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
 
(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein (which date shall not be more than 30 days after the giving of
such notice), as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, (iii) if the Executive’s employment is terminated by the
Executive without Good Reason, the Date of Termination shall be the tenth day
after the date on which the Executive notifies the Company of such termination,
unless otherwise agreed by the Company and the Executive, and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death or Disability of the Executive, as the
case may be.
 
4. Obligations of the Company upon Termination.
 
(a) Without Cause or For Good Reason. If, during the Employment Period, the
Company shall terminate the Executive’s employment without Cause or the
Executive shall terminate his employment for Good Reason:


(i) The Executive shall be paid, in a single lump sum payment within 60 days
after the Date of Termination, the aggregate amount of (A) the Executive’s
earned but unpaid Base Salary and accrued but unpaid vacation pay through the
Date of Termination, and any Annual Bonus required to be paid to the Executive
pursuant to Section 2(b)(ii) above for any fiscal year of the Company that ends
on or before the Date of Termination to the extent not previously paid (the
“Accrued Obligations”), and (B) one and one-half (1.5) (the “Severance
Multiple”) times the sum of (x) the Base Salary in effect on the Termination
Date plus (y) the average Annual Bonus received by the Executive for the three
complete fiscal years (or such lesser number of years as the Executive has been
employed by the Company) of the Company immediately prior to the Termination
Date (the “Severance Amount”);
 
(ii) At the time when annual bonuses are paid to the Company’s other senior
executives for the fiscal year of the Company in which the Date of Termination
occurs, but in no event later than the later of (a) the 15th day of the third
month following the Executive’s taxable year which includes the Date of
Termination, and (b) the 15th day of the third month following the Company’s
taxable year which includes the Date of Termination, the Executive shall be paid
an Annual Bonus in an amount equal to the product of (x) the amount of the
Annual Bonus to which the Executive would have been
 


7

--------------------------------------------------------------------------------






 
entitled if the Executive’s employment had not been terminated, and (y) a
fraction, the numerator of which is the number of days in such fiscal year
through the Date of Termination and the denominator of which is the total number
of days in such fiscal year (a “Pro-Rated Annual Bonus”);
 
(iii) Any unvested shares of the Initial Restricted Stock, the Subsequent
Restricted Stock or the 2006 Restricted Stock shall become immediately vested in
full;
 
(iv) For a period of years equal to the Severance Multiple, the Company shall
continue to provide the Executive and the Executive’s eligible family members
with group health insurance coverage at least equal to that which would have
been provided to them if the Executive’s employment had not been terminated;
provided, however, that if the Executive becomes re-employed with another
employer and is eligible to receive group health insurance coverage under
another employer’s plans, the Company’s obligations under this Section 4(a)(iv)
shall be reduced to the extent comparable coverage is actually provided to the
Executive and the Executive’s eligible family members, and any such coverage
shall be reported by the Executive to the Company.
 
(v) For a period of not more than one year following the Date of Termination,
the Company shall, at its sole expense and on an as-incurred basis, provide the
Executive with outplacement services the scope and provider of which shall be
reasonable and consistent with industry practice for similarly situated
executives; and  
 
(vi) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any vested benefits and other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliates (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).
 
Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Sections 4(a)(i)(B) and 4(a)(ii), (iii),
(iv) and (v) above that the Executive execute, deliver to the Company and not
revoke a release of claims in substantially the form attached hereto as Exhibit
A.


(b) For Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason
during the Employment Period, the Company shall have no further obligations to
the Executive under this Agreement other than pursuant to Sections 7 and 8
hereof, and the obligation to pay to the Executive the Accrued Obligations.
 
(c) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period:
 
 


8

--------------------------------------------------------------------------------






 
(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash within 30 days of the
Date of Termination;
 
(ii) 100% of the Executive’s annual Base Salary, as in effect on the Date of
Termination, shall be paid to the Executive’s estate or beneficiaries or to the
Executive, as applicable, in cash within 30 days following the Date of
Termination;
 
(iii) The Pro-Rated Annual Bonus shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, at the time when annual
bonuses are paid to the Company’s other senior executives for the fiscal year of
the Company in which the Date of Termination occurs, but in no event later than
the later of (a) the 15th day of the third month following the Executive’s
taxable year which includes the Date of Termination, and (b) the 15th day of the
third month following the Company’s taxable year which includes the Date of
Termination;
 
(iv) For a period of twelve months following the Date of Termination, the
Executive and the Executive’s eligible family members shall continue to be
provided with group health insurance coverage at least equal to that which would
have been provided to them if the Executive’s employment had not been
terminated; provided, however, that if the Executive becomes re-employed with
another employer and is eligible to receive group health insurance coverage
under another employer’s plans, the Company’s obligations under this Section
4(c)(iv) shall be reduced to the extent comparable coverage is actually provided
to the Executive and the Executive’s eligible family members, and any such
coverage shall be reported by the Executive to the Company; and
 
(v) The Other Benefits shall be paid or provided to the Executive on a timely
basis.
 
(d)  Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 4 or 5 hereof, shall be
paid to the Executive during the 6-month period following the Executive’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”)) if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would cause Executive to incur additional taxes under Section 409A of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first day following the end of such 6-month
period, the Company shall pay the Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Executive during
such 6-month period.
 
5. Termination Upon a Change in Control. If a Change in Control (as defined
herein) occurs during the Employment Period and the Executive’s employment is
terminated (a) by the Company without Cause or by the Executive for Good Reason,
in each
 


9

--------------------------------------------------------------------------------






 
case within two (2) years after the effective date of the Change in Control or
(b) provided that the Executive remains continuously employed by the Company
through the one year anniversary of the effective date of the Change in Control
(the “CIC Anniversary Date”), by the Executive for any reason on or within 30
days after the CIC Anniversary Date (a “Change in Control Resignation”), then
the Executive shall be entitled to the payments and benefits provided in Section
4(a) hereof, subject to the terms and conditions thereof, except that for
purposes of this Section 5, the Severance Multiple shall equal two (2), and, in
the event of a Change in Control Resignation, the Severance Amount and the
Pro-Rated Annual Bonus shall be paid to the Executive no later than the later of
(a) the 15th day of the third month following the Executive’s taxable year in
which the CIC Anniversary Date occurs, and (b) the 15th day of the third month
following the Company’s taxable year in which the CIC Anniversary Date occurs.
In addition, in the event of such a termination of the Executive’s employment,
all outstanding stock options, restricted stock and other equity awards granted
to the Executive under any of the Company’s equity incentive plans (or awards
substituted therefore covering the securities of a successor company), other
than the Performance Award, shall become immediately vested and exercisable in
full. For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events:
 
(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
(“voting securities”) of the REIT that represent 35% or more of the combined
voting power of the REIT’s then outstanding voting securities, other than
 
(A) an acquisition of securities by a trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the REIT or any person controlled by the REIT or by any employee
benefit plan (or related trust) sponsored or maintained by the REIT or any
person controlled by the REIT, or
 
(B) an acquisition of securities by the REIT or a corporation owned, directly or
indirectly, by the stockholders of the REIT in substantially the same
proportions as their ownership of the stock of the REIT, or
 
(C) an acquisition of securities pursuant to a transaction described in clause
(iii) below that would not be a Change in Control under clause (iii), or
 
(D) any direct or indirect acquisition of securities by Robert F. Maguire III or
his family, or any entity controlled thereby;
 
Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this clause (i): an
acquisition of the
 


10

--------------------------------------------------------------------------------






 
REIT’s securities by the REIT which causes the REIT’s voting securities
beneficially owned by a person or group to represent 35% or more of the combined
voting power of the REIT’s then outstanding voting securities; provided,
however, that if a person or group shall become the beneficial owner of 35% or
more of the combined voting power of the REIT’s then outstanding voting
securities by reason of share acquisitions by the REIT as described above and
shall, after such share acquisitions by the REIT, become the beneficial owner of
any additional voting securities of the REIT, then such acquisition shall
constitute a Change in Control;
 
(ii) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by the REIT’s shareholders, or nomination for
election by the Board, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board;
 
(iii) the consummation by the REIT (whether directly involving the REIT or
indirectly involving the REIT through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the REIT’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction
 
(A) which results in the REIT’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the REIT or the person that, as a
result of the transaction, controls, directly or indirectly, the REIT or owns,
directly or indirectly, all or substantially all of the REIT’s assets or
otherwise succeeds to the business of the REIT (the REIT or such person, the
“Successor Entity”)) directly or indirectly, at least 50% of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and
 
(B) after which no person or group beneficially owns voting securities
representing 35% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 35% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the REIT prior
to the consummation of the transaction; or
 
(iv) approval by the REIT’s shareholders of a liquidation or dissolution of the
REIT.
 
 


11

--------------------------------------------------------------------------------






 
For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the REIT’s
shareholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the REIT’s shareholders.
 
6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.
 
7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and except as expressly provided, such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred (within 30 days following the
Company’s receipt of an invoice from the Executive), to the full extent
permitted by law, all reasonable legal fees and expenses which the Executive or
his beneficiaries may reasonably incur as a result of any contest (regardless of
the outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive or his beneficiaries about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code. The preceding
sentence shall not apply with respect to any such contest if the court having
jurisdiction over such contest determines that the Executive’s claim in such
contest is frivolous or maintained in bad faith.
 
8. Certain Additional Payments by the Company.
 
(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment (as defined
below) would be subject to the Excise Tax (as defined below), then the Executive
shall be entitled to receive an additional payment (the “Excise Tax Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Excise Tax Gross-Up
Payment, the Executive retains an amount of the Excise Tax Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 8(a), if it shall be
 


12

--------------------------------------------------------------------------------






 
determined that the Executive is entitled to the Excise Tax Gross-Up Payment,
but that the Parachute Value (as defined below) of all Payments does not exceed
110% of the Safe Harbor Amount (as defined below), then no Excise Tax Gross-Up
Payment shall be made to the Executive and the amounts payable under this
Agreement shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount. The reduction of the amounts payable
hereunder, if applicable, shall be made by first reducing the payments under
Section 4(a)(i) hereof, unless an alternative method of reduction is elected by
the Executive, and in any event shall be made in such a manner as to maximize
the Value (as defined below) of all Payments actually made to the Executive. For
purposes of reducing the Payments to the Safe Harbor Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced. If the
reduction of the amount payable under this Agreement would not result in a
reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be reduced pursuant to this Section
8(a). The Company’s obligation to make Excise Tax Gross-Up Payments under this
Section 8 shall not be conditioned upon the Executive’s termination of
employment.
 
(b) Subject to the provisions of Section 8(c) hereof, all determinations
required to be made under this Section 8, including whether and when an Excise
Tax Gross-Up Payment is required, the amount of such Excise Tax Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by such nationally recognized accounting firm as may be selected by the
Company and reasonably acceptable to the Executive (the “Accounting Firm”);
provided, that the Accounting Firm’s determination shall be made based upon
“substantial authority” within the meaning of Section 6662 of the Code. The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Excise Tax Gross-Up Payment, as determined pursuant
to this Section 8, shall be paid by the Company to the Executive within five
days of the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive, unless
the Company obtains an opinion of outside legal counsel, based upon at least
“substantial authority” within the meaning of Section 6662 of the Code, reaching
a different determination, in which event such legal opinion shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Excise Tax Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 8(c) hereof
and the Executive thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.
 
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Excise Tax Gross-Up Payment. Such notification shall be given as
soon as practicable, but no
 


13

--------------------------------------------------------------------------------






 
later than 10 business days after the Executive is informed in writing of such
claim. The Executive shall apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid. The Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which the Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that the Company desires to contest such claim, the Executive shall:
 
(i) give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv) permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Excise Tax Gross-Up Payment would be
payable hereunder, and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.
 
(d) If, after the receipt by the Executive of an Excise Tax Gross-Up Payment,
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Excise Tax Gross-Up Payment relates, the Executive shall
(subject to the Company’s
 


14

--------------------------------------------------------------------------------






 
complying with the requirements of Section 8(c) hereof, if applicable) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).
 
(e) Notwithstanding any other provision of this Section 8, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Excise Tax Gross-Up Payment, and the Executive hereby
consents to such withholding.
 
(f) Any other liability for unpaid or unwithheld Excise Taxes shall be borne
exclusively by the Company, in accordance with Section 3403 of the Code. The
foregoing sentence shall not in any manner relieve the Company of any of its
obligations under this Agreement.
 
(g) Definitions. The following terms shall have the following meanings for
purposes of this Section 8:
 
(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
 
(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
 
(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
 
(iv) The “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.
 
(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.
 
9. Confidential Information and Non-Solicitation.
 
(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the REIT, the Operating Partnership, Maguire Services, Inc., a Maryland
corporation, and their respective subsidiaries and affiliates (collectively, the
“Maguire Group”), and each of their respective
 


15

--------------------------------------------------------------------------------






 
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it; provided, that if the Executive
receives actual notice that the Executive is or may be required by law or legal
process to communicate or divulge any such information, knowledge or data, the
Executive shall promptly so notify the Company.
 
(b) While employed by the Company and, for two (2) years after the Termination
Date, the Executive shall not directly or indirectly solicit, induce, or
encourage any employee, consultant, agent, customer, vendor, or other parties
doing business with any member of the Maguire Group to terminate their
employment, agency, or other relationship with the Maguire Group or such member
or to render services for or transfer their business from the Maguire Group or
such member and the Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity.


(c) In no event shall an asserted violation of the provisions of this Section 9
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement. However, in recognition of the facts that
irreparable injury will result to the Company in the event of a breach by the
Executive of his obligations under Sections 9(a) and (b) of this Agreement, that
monetary damages for such breach would not be readily calculable, and that the
Company would not have an adequate remedy at law therefor, the Executive
acknowledges, consents and agrees that in the event of such breach, or the
threat thereof, the Company shall be entitled, in addition to any other legal
remedies and damages available, to specific performance thereof and to temporary
and permanent injunctive relief (without the necessity of posting a bond) to
restrain the violation or threatened violation of such obligations by the
Executive.


10. Successors.
 
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had
 


16

--------------------------------------------------------------------------------






 
taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
 
11. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated to the Operating Partnership, the
REIT and, if applicable, any subsidiary and/or affiliate thereof in accordance
with the Employee Sharing and Expense Allocation Agreement, by and between the
REIT, the Operating Partnership, and Maguire Services, Inc., as in effect from
time to time.
 
12. Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
 
(b) Arbitration. Except as set forth in Section 9(c) above, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in Los Angeles, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, the Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event the Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither the Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.
 
(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive: at the Executive’s most recent address on the records of
the
 


17

--------------------------------------------------------------------------------






 
Company,
 
If to the REIT or the Operating Partnership:
 
Maguire Properties, Inc.
1733 Ocean Avenue, Suite 400
Santa Monica, CA 90401
Attn: Chief Executive Officer
 
with a copy to:
 
Latham & Watkins
633 West Fifth Street, Suite 4000
Los Angeles, CA 90071
Attn: Martha B. Jordan, Esq.
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
(d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such transfer or deemed transfer shall not be made
to the extent necessary or appropriate so as not to violate the Exchange Act and
the rules and regulations promulgated thereunder.
 
(e)  Section 409A of the Code. The compensation and benefits payable under this
Agreement are not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code. However, notwithstanding any
provision of this Agreement to the contrary, if at any time the Company
determines that any such compensation or benefits payable under this Agreement
may be subject to Section 409A of the Code, this Agreement shall be deemed to
incorporate the terms and conditions required by Section 409A of the Code and
Department of Treasury regulations promulgated thereunder. To the extent
applicable, this Agreement shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder. If the Company determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company may in its sole
discretion adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of such compensation and benefits, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.
 
 


18

--------------------------------------------------------------------------------






 
(f)  Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(g) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation. In addition,
notwithstanding any other provision of this Agreement, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Excise Tax Gross-Up Payment, and the Executive hereby consents to
such withholding.
 
(h) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
 
(i) Entire Agreement. As of the Effective Date, this Agreement, together with
the Performance Award Agreement, the Indemnification Agreement and the
restricted stock agreements evidencing the Initial Restricted Stock, the
Subsequent Restricted Stock and the 2006 Restricted Stock, constitutes the
final, complete and exclusive agreement between the Executive and the Company
with respect to the subject matter hereof and replaces and supersedes any and
all other agreements, offers or promises, whether oral or written, between the
parties concerning the subject matter hereof (including, without limitation, the
Original Agreement).
 
(j) Counterparts. This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.
 




[SIGNATURE PAGE FOLLOWS]
 


19

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
 
 
MAGUIRE PROPERTIES, INC.,
a Maryland corporation
 
By: /s/ Martin Griffiths__________
Name: Martin Griffiths
Title:  Executive Vice President, Operations
 
MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership
 


 
By: Maguire Properties, Inc.
Its: General Partner
 
By:  /s/ Martin Griffiths__________
Name: Martin Griffiths
Title: Executive Vice President, Operations
 
“EXECUTIVE”
 


 
 
 
/s/ Mark Lammas____________
Mark Lammas
 



--------------------------------------------------------------------------------






 
Exhibit A
 
GENERAL RELEASE
 
 
For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Maguire Properties, Inc., a Maryland
corporation, Maguire Properties, L.P., a Maryland limited partnership, Maguire
Services, Inc., a Maryland corporation, and each of their partners,
subsidiaries, associates, affiliates, successors, heirs, assigns, agents,
directors, officers, employees, representatives, lawyers, insurers, and all
persons acting by, through, under or in concert with them, or any of them, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof.  The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the employment or termination
of employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on Releasee’s right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination In Employment Act, the Americans With
Disabilities Act, and the California Fair Employment and Housing Act.
 
THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
 
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
 
(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;
 
 



--------------------------------------------------------------------------------






 
(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND
 
(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.
 
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer.  It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.
 
The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.
 
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
 
IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.
 


 
Mark Lammas





